Case 1:20-cv-04808 Document 4-51 Filed 06/23/20 Page 1 of 3



                        Exhibit 101

           STIPULATION - BRIEFING SCHEDULE
                   Case 1:20-cv-04808 Document 4-51 Filed 06/23/20 Page 2 of 3




SUPREME                 COURT OF THE                                     STATE                   OF         NEW YORK
COUNTY                 OF NEW YORK
                                                                                                                               X
ICICI        BANK          UK         PLC           ANTWERP                          BRANCH,


                               Plaintiff,                                                                                                                  Index          No.     162082/18


              - against              -



SALIL         MANILAL,                                                                                                                                     STIPULATION                             OF
                                                                                                                                                           ADJOURNMEN_T
                               Defendant.


IT     IS    HEREBY                 STIPULATED                            by         and          between                  the        undersigned                 that:


              1.               The         pending             motions                     in this           action            which            have      not      yet     been         fully        submitted


[Mot.        Seqs.       003,            004,        and       006]             are            adjourned                 to     October            17,     2019.


              2.               Plaintiff            shall      file           its    reply/opposition                              on     its    motion          to    appoint          a receiver                   and


on      Defendant's                  cross-motion                        to     vacate                the       order            of     attachment               [Mot.         Seq.         003]        no        later


than        October            8,    2019;


              3.               Defendant                    shall        file        its        reply        on      its      cross-motion                 to     vacate          the        order           of


attachment               [Mot.            Seq.        003]          no        later            than       October                  16,    2019;


              4.               Defendant's                    filing            of       its     reply        on        its    cross-motion                 [Mot.          Seq.        003]         shall          be


without            prejudice              to    Plaintiffs               objection                      to the          submission                 of     such         reply,         and       any      of


Plaintiffs           substantive                    objections                      or     responses.                         Plaintiff         shall     be      permitted             to      raise         such


objections             (both             procedural                 and             substantive)                     at       oral       argument           for        subsequent


determination                   by       the        Court;


              5.               Plaintiff            shall      file       its        replies             on       its      pending              motions           to     supplement                   the


record        [Mot.       Seq.            004]        and       to       amend                   the        notice            of      motion       and      for        other      relief


[Mot.        Seq.      006]          by        no    later      than                October               16,      2019;




docs-100195794.1
                   Case 1:20-cv-04808 Document 4-51 Filed 06/23/20 Page 3 of 3




              6.               All     pending           motions        which          have        not      yet     been        argued              [Mot.       Seqs.          001,     003,


004,     and         006]        shall      be      calendared           for    oral        argument               on    October              24,      2019,         at   10:00


a.m.,     or       as    soon          thereafter           as   counsel           may        be    heard;


              7.               This       stipulation            may    be     executed                 in counterparts                 with        facsimile             or


electronic              signatures               deemed          as    originals         for       the     purposes             of this         stipulation,              and,        upon

                                                                                                                                                         ordered"
execution,               may         be   filed      without       further         notice          by     either        party      to    be      "so                           by     the


Court.




Dated:             New         York,      New        York
                   September                5, 2019


 ANDERSON                        KILL       P.C.                                                   SABHARWAL                         & FINKEL                  LLC
 Attorneys               for     Defendant                                                         Attorneys              for     Plaintiff




                                                                                                                   /s/Adam           Finkel
 By:     Andrew                J. Wagner,               Esq.                                       By:      Adam           Finkel,        Esq.
 1251        Avenue              of the       Americas                                             250       Park        Avenue,              7th      Floor
 New         York,        New          York        10020                                           New        York,         New         York         10177
 Tel.        (212)        278-1085                                                                 Tel.      (561)        702-9930




                                                                                       SO      ORDERED.




                                                                                       Hon.        W.      Franc         Perry,         J.S.C.




docs-100195794.1
